Citation Nr: 0608006	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to service-connected low back and right knee 
conditions.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty January 1951 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board denied this claim in October 2000.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"), and in 
March 2001, the Court vacated the decision and remanded the 
case to the Board.  The Board remanded the claims in November 
2001 and June 2003, and denied the appeal in June 2004.  The 
veteran again appealed to the Court.  In December 2005, the 
Court remanded the issue to the Board for further action.  


FINDING OF FACT

The veteran's left knee disability was not caused or 
aggravated by a service-connected disorder.  


CONCLUSION OF LAW

A left knee disorder was not due to or aggravated by a 
service-connected disability.  38 U.S.C.A.  §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this claim for secondary service connection there is a 
current disability, noted as degenerative arthritis by VA 
examiner in November 1998, osteoarthritis by VA examiner in 
February 2004, and osteoarthritis of the knee by private 
examiner in May 2004.  In addition, service-connected 
disability of the right knee and the lumbar spine exists.  
The veteran contends that his left knee disorder is related 
to both service-connected disabilities.  The claim thus will 
turn on whether there is a medical nexus between the current 
disorder and any service-connected disability.  38 C.F.R. § 
3.310(a) (2005).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must analyze the conflicting VA and private medical 
evidence, in this claim regarding a medical nexus.  The 
Board's adjudicatory process includes the responsibility for 
determining the weight to be given to the evidence of record, 
including the authority to favor one medical opinion over 
another.  

A VA medical doctor who examined the veteran in November 1998 
concluded that the left knee condition was not secondary to 
the right knee disorder.  Another VA medical doctor, who 
examined the veteran in February 2004, found that the left 
knee problems were not related to service or to problems with 
the right knee or the back.  He further opined that the right 
knee or the back did not aggravate the left knee.  The Court 
vacated the Board's June 2004 decision specifically and 
solely for the Board to consider the May 2004 opinion of J. 
Stanley Owens, D.C., which the attorney filed with the RO on 
the same date as the Board's decision was issued.  

Dr. Owens' brief statement is to the effect that the 
veteran's left knee arthritis would have been precipitated by 
the chronic low back pain and right knee injury and that is 
the primary etiology. 

The Board finds that the medical opinions offered by the VA 
examiners are more probative than the private opinion.  Both 
medical doctors reviewed the veteran's entire claims file, 
fully examined the veteran and provided written findings, and 
offered complete rationale for their conclusions.  In 
contrast, the chiropractor reported that he had reviewed 
"all radiological reports".  Even assuming that he also 
physically examined the veteran, he did not offer any 
documentation of his findings.  There is no indication that 
he reviewed all of the veteran's medical records.  Most 
importantly, he offered no rationale for his conclusion that 
the left knee is related to the low back pain and right knee 
injury.  


In reviewing medical evidence, the Board is free to discount 
the credibility of a physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  In addition, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Based on the aforementioned, the Board has afforded more 
weight to the opinions of the VA examiners who performed the 
November 1998 and February 2004 VA examinations, and finds 
that the clinical evidence of record does not support a 
finding of secondary service connection.  

The preponderance of the evidence is against the appellant's 
claim, and therefore it must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on this issue in 
March 2003 and again in September 2003.  The notice complied 
with the requirements noted.  While there was a deficiency in 
the timing of the notice, the timing is not prejudicial 
error.  The Board acknowledges that the section 5103(a) 
notice was sent to the veteran after the RO's decision that 
is the basis for this appeal.  In this case, however, the 
RO's decision was already decided - and appealed - before the 
section 5103(a) notice requirements were enacted in November 
2000.  The Court acknowledged in Pelegrini at 120 that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.   He was given the requisite notice 
and had ample time in which to respond; he has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005).  In particular, the Court 
returned the appeal to the Board specifically for 
consideration of the opinion submitted in July 2004.  The 
present adjudication of this issue will not result in any 
prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
records have been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


